This document was signed electronically on April 28, 2019, which may be different from its
entry on the record.


IT IS SO ORDERED.

Dated: April 28, 2019




                     THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                                                )    CHAPTER 7
     IN RE:                                     )    CASE NO 18-52205
                                                )
     SEAN and KERRI SABOLESKY                   )    BANKRUPTCY JUDGE ALAN M.
                                                )    KOSCHIK
                                                )
                                                )    ORDER AVOIDING JUDICIAL LIEN
                                                )    OF MIDLAND FUNDING LLC
                                                )

          This matter came on for consideration upon Debtors’ Motion to Avoid Judicial

   Lien of the above creditor filed as PACER Docket Number 31. The Debtors’ motion is

   incorporated herein ad if fully rewritten.

           Debtors’ counsel represents that all parties entitled to notice were served. No

   objections to this motion have been filed.




18-52205-amk      Doc 42     FILED 04/28/19         ENTERED 04/29/19 08:38:53         Page 1 of 2
          According to the formula set forth in 11 USC 522(f)(2)(A), the judicial lien held

   by the above creditor impairs the homestead exemption to which Debtors are entitled

   under ORC 2329.66(A)(1) and as such is avoidable pursuant to 11 USC 522(f)(1)(A).

          The Court therefore orders that the judicial lien filed for record as follows shall be

   released: Midland Funding LLC lien number JL-201011127 recorded on 10/18/2010

   in the amount of $4,586.96 (plus interest and costs), resulting from a judgment in

   case number 10 CV 04441 in the Akron Municipal Court, Summit County, Ohio.

          If the creditor has filed a claim in this case, the claim shall be paid pro rata along

   with the general unsecured creditors provided for in the plan.

                                                   ###

   Submitted and Approved by:

   /s/ Rebecca J. Sremack
   Rebecca J. Sremack #0092313
   Sremack Law Firm LLC
   2745 South Arlington Road
   Akron, Ohio 44312
   Phone: 330.644.0061
   Fax: 330.644.7241
   info@sremacklaw.com
   Attorney for Debtors

   COPIES TO:

   Rebecca J. Sremack, Attorney for Debtors (via ECF)

   Harold Corzin, Chapter 7 Trustee (via ECF)

   US Trustee (via ECF)

   Edward Bailey, Attorney for Mortgagee Federal National Mortgage Association

   Midland Funding LLC, 2365 Northside Dr #300, San Diego CA 92108

   Nevenka Pavlovic c/o Midland Funding LLC, PO Box 30968, Middleburg Heights, OH
   44130

   Sean and Kerri Sabolesky, 1647 Redwood Ave., Akron OH 44301



18-52205-amk      Doc 42     FILED 04/28/19       ENTERED 04/29/19 08:38:53             Page 2 of 2
